Citation Nr: 1714200	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-26 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a spinal cord stimulator implantation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from April 1963 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2011, the Veteran presented sworn testimony during a personal hearing in Phoenix, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In Board decisions dated November 2011, September 2014, and March 2016, the claim was remanded for further evidentiary development.  As will be explained below, review of the record now reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a September 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran did not manifest an additional disability as a result of the spinal cord stimulator implantation performed at a VA medical facility in May 2005.


CONCLUSION OF LAW

The criteria for entitlement to compensation for residuals of spinal cord stimulator implantation under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a January 2008 letter, the Veteran was notified of the evidence not of record that was necessary to substantiate his 38 U.S.C.A. § 1151 claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  To this end, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records.  The Board notes that the RO requested the Veteran's records from the Social Security Administration (SSA), but was informed that the majority of his records have been destroyed.  See the responses from the SSA dated October 2014.  Thus, the Board finds that VA has satisfied its duty to assist with respect to the SSA records, as further attempts to obtain any such records would be futile.  C.f., Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Pursuant to the March 2016 Board Remand, the Veteran was afforded a VA medical opinion in May 2016 with respect to the pending claim.  The report provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, and rendered findings that are responsive to the questions posed.  The Board therefore concludes that the May 2016 VA medical opinion is sufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II. Analysis

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:  "(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

(ii.)  Carelessness, negligence, etc.-To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

(iii.)  Foreseeability-Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d).

In this matter, the Veteran asserts entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for residuals, including left drop foot, of a May 2005 spinal cord stimulator implantation at the Jesse Brown VA medical center (VAMC) in Chicago, Illinois.  See, e.g., the June 2011 Board hearing transcript.

The record on appeal shows that the Veteran has a long history of treatment for lumbar disc disease, including an L4-5 laminectomy in 1967 and a fusion at that level in 2001.  In 2003, the Veteran began to develop persistent radiating low back pain and intermittent numbness in the lower extremities.  When his symptoms became refractive to medical management, he elected to undergo a spinal cord stimulator implantation.  This procedure was performed at the Jesse Brown VAMC in May 2005.  VA treatment records include the Informed Consent document signed by the Veteran.  Treatment records also indicate that the potential risks of the procedure were discussed with the Veteran.  See the VA treatment records dated May 2005.

Post-operative records from the VAMC dated through July 2005 show that the Veteran reported good relief of pain radiating to his legs, although he reported continued bilateral hip pain.  Private clinical records show that, in October 2005, the Veteran reported his spinal cord stimulator placement had not resulted in significant pain relief.  The diagnoses included bilateral lower extremity pain, which the clinician noted was probably related to post-surgical changes.  The clinician further indicated that, although it was unfortunate that the spinal cord stimulator did not provide the Veteran more benefit, it appeared as if he had received appropriate care via VA's pain clinic.

A January 2006 VA treatment note reflects the Veteran's history of developing left foot drop after a nerve stimulator was placed in his back.  On evaluation, the left foot drop was identified along with a loss of sensation of the lower extremity.  A subsequent March 2006 EMG (electromyography) study identified nerve impairment in the left lower extremity consisting of left peroneal nerve palsy and "the lesion is most likely around the knee or fibular head area."  Additionally, a January 2007 VA neurology note reported that the March 2006 EMG had suggested that the Veteran's left foot drop was related to nerve compression at his left knee.

A November 2007 report from a physician at the Valley Pain Treatment Center noted a diagnosis of left L5 radiculopathy with foot drop status-post stimulator implant procedure.  The diagnosis appears to be based on the Veteran's reported history.

A November 2007 VA podiatry resident note reflects the clinician's report that the Veteran's left foot displayed weakness.  Neurological evaluation indicated diminished protective sensation; the assessment included diabetes mellitus with neuropathy.  A subsequent January 2008 VA attending inpatient note reflected the clinician's report that no left lower extremity foot drop was found.  Also, in January 2008, private clinical notes reflect removal of the spinal cord stimulator impulse generator, as the Veteran reported that the device did not provide him any pain relief.

A VA fee basis medical opinion was provided in May 2012.  The clinician noted review of the Veteran's VA claims file and the relevant treatment records.  He commented that there was nothing in the notes regarding a complication associated with the Veteran's implant surgery.  The clinician opined the following:

Accordingly, less likely than [sic] not = as there is no complication noted and certainly, had [the Veteran] a foot drop after the procedure it would have been in the notes by one or more of the people who saw him[.]  [A]t this point [with] the [available] information, his current weakness of [dorsi]-flex[ion] of the ankles and some lower leg numbness is not due to a surgical complication.

With regard to VA fault as being the proximate cause of any additional disability, the May 2012 examiner again reiterated that there was nothing in the records about a post-spinal cord stimulator implantation foot drop happening, so it was less likely than not that the Veteran's mild weakness of ankle dorsiflexion/L5 area numbness was due to some surgical complication.

In its September 2014 remand, the Board referenced the May 2012 VA opinion in which it was determined that the Veteran did not develop left lower extremity weakness/foot drop as a result of VA's nerve stimulator implantation.  The Board, however, determined that additional discussion for the examiner's conclusion was required.  In particular, the examiner had identified a lack of complication of the stimulator procedure noted in the VA records, and a lack of any reference of a left foot drop by the physicians performing the procedure or a short time afterward.  As the examiner did not identify the significance of such a finding in comparison to a left foot drop developing approximately six months after the procedure occurred, it was decided that an addendum medical opinion be obtained addressing the significance of a lack of onset of left foot drop at or near the time of the May 2005 VA surgical procedure as compared to a number of months subsequent to the procedure.  It was also requested that a discussion be provided as to the cause and/or etiology of the Veteran's left foot drop.

In an addendum dated in January 2015, the same examiner reviewed the claims file and concluded that there was no left foot drop just after the May 2005 spinal cord stimulator procedure, so the foot drop must have come afterward due to some factor, probably the Veteran's long chronic back condition and not due to the surgery and/or its immediate after-care.  The examiner did not clarify his May 2012 opinion by commenting on the significance of the lack of onset of left foot drop at the time of the May 2005 VA nerve stimulator implant surgery, as compared to the onset of left foot drop months after the procedure was performed, nor was comment provided as to the cause/etiology of the Veteran's left foot drop.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the matter was remanded in March 2016 in order to obtain a VA addendum opinion.

Pursuant to the March 2016 Board Remand, the Veteran was afforded a VA medical opinion in May 2016.  The examiner stated, "[t]he left foot dorsiflexion weakness was not present just after the 2005 VA spinal cord stim[ulation] insertion and the notes about the operation and follow-up are silent to a left foot drop."  The examiner continued,

Accordingly, the VA care for that implant, start to finish was not punctuated by a departure from community standard care for the doctors who were well-qualified, who obtained the Veteran's permission including his understanding that there could be complication[s] (which there were not) at and or distant to the site of surgery capable of causing severe harm to ortho and or non-ortho body systems including death so the care was good for doctors with like or similar training, knowledge, expertise and experience, for a like or similar patient condition in the geographical venue at that point in time.  With his ongoing spinal condition, it is likely that some other causation, rather than VA caused is responsible for the later 2005 foot drop also seen by Valley Pain in October 2005, the other causations being genetic and/or some other.  This examiner cannot opine on the causation without speculation.

The May 2016 examiner additionally explained, "[t]here is not enough substantive chronological evidence from medical providers, in addition to that which has been provided, to link the Veteran's claim/theory of significant injury and ongoing disability of the left foot drop as due to the care provided in the course of the 2005 spinal cord stimulator."  The examiner also noted that his conclusion was supported by accepted standards and literature in the medical community including elements of the Bradfort-Hill causation criteria including a biologically plausible scientific rationale.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  

Following a review of the record, the Board finds that the preponderance of the evidence demonstrates that the Veteran did not have an increase in disability in the form of left foot drop as a result of VA medical treatment.  As the Veteran did not sustain additional disability as a result of VA medical treatment, service connection under 38 U.S.C.A. § 1151 cannot be established.

Crucially, the Board finds the May 2016 VA medical opinion to be probative as to the questions of additional disability and etiology, as the opinion is based upon a thorough review of the record and a detailed rationale based upon the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Board recognizes that, within his rationale, the May 2016 VA examiner opined that he could not opine as to an alternate causation for the Veteran's left foot drop without speculation.  To this end, the Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Specifically, the Court held that simply concluding that the etiology of a disability could not be resolved without speculation, without providing any explanation why, was inadequate.  In Jones, the Court examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation.'"  In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes."  Id. at 390.

Here, the May 2016 VA examiner provided a detailed rationale to support his conclusions.  Notably, he provided a definitive opinion that the Veteran's left lower extremity weakness was not due to the May 2005 VA spinal cord stimulator implantation.  As the exact etiology of the left foot impairment, the examiner explained that the Veteran had ongoing spinal condition and "it is likely that some other causation, rather than VA caused is responsible for the later 2005 foot drop also seen by Valley Pain in October 2005, the other causations being genetic and/or some other."  He then stated that he could not provide an opinion as to the specific causation of the left lower impairment without speculation.  In this case, the Board finds that the May 2016 VA examiner's statement concerning speculation is sufficiently supported by a thorough rationale.  Importantly, the conclusion set forth by the May 2016 VA physician was rendered based upon review of the entire claims file, discussion of the clinical record, and thorough analyses of pertinent medical treatise evidence.  The VA physician is specific as to symptoms and clinical findings before and after the cardiac catheterization procedure and supports the opinion with detailed information.  The rationale set forth in the May 2016 opinion was substantial, thorough, and based on the overall record.

The Veteran has not submitted a medical opinion to contradict the conclusions of the May 2016 VA examiner.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).

The Board has considered the lay statements and testimony of the Veteran and his spouse.  To the extent that the Veteran and his spouse are contending that the Veteran has an additional left lower extremity disability due to the May 2005 spinal cord stimulator implantation, the Board observes that a determination of additional disability as a result of treatment at a VA facility requires competent evidence.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Critically, the Veteran is not competent to report that these perceived symptoms are manifestations of an additional disability caused by VA treatment.  Any such assertions by the Veteran are not competent medical evidence and are, therefore, afforded little probative weight.  Moreover, the lay theory of the Veteran and his spouse regarding the etiology of his claimed left drop foot are contradicted by the conclusion of the May 2016 VA examiner who specifically considered these lay contentions, as well as the Veteran's medical history in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the May 2016 VA examination to be of greater probative weight than the more general lay assertions of the Veteran.

For reasons explained above, the Board concludes that no permanent disability has been demonstrated as being due to VA medical care.  The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the uncontradicted May 2016 VA medical opinion, and the medical and lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  Accordingly, the competent evidence of record demonstrates that the Veteran does not have an additional disability resulting from VA medical care.  See 38 U.S.C.A. § 1151 (West 2014).

In the absence of additional disability due to VA medical treatment, the matter of alleged VA negligence is moot.  That is, in the absence of an additional disability which is demonstrated to be the result of VA medical care, whether such medical care was careless or not is of no consequence.  Similarly, in the absence of disability due to VA medical treatment, the matter of (un)foreseeability need not be discussed.  See 38 U.S.C.A. § 1151 (West 2014).

In short, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim for VA compensation under the provisions of 38 U.S.C.A. § 1151.  His claim is accordingly denied.


ORDER

Entitlement to compensation for residuals of a spinal cord stimulator implantation under the provisions of 38 U.S.C.A. § 1151 is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


